UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q X QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1ay 29, 2010 TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 TO Commission File No. 1-12879 GRIFFIN LAND & NURSERIES, INC. (Exact name of registrant as specified in its charter) Delaware 06-0868496 (state or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) One Rockefeller Plaza, New York, New York (Address of principal executive offices) (Zip Code) Registrant’s Telephone Number including Area Code (212) 218-7910 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes¨ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of“large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filerx Non-accelerated filer¨ Smaller reporting company¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨ Nox ­ Number of shares of Common Stock outstanding at June 30, 2010: 5,104,436 Griffin Land & Nurseries, Inc. Form 10-Q Index PART I- FINANCIAL INFORMATION ITEM 1 Financial Statements Consolidated Statements of Operations (unaudited) 13 and 26 Weeks Ended May 29, 2010 and May 30, 2009 3 Consolidated Balance Sheets (unaudited) May 29, 2010 and November 28, 2009 4 Consolidated Statements of Changes in Stockholders’ Equity (unaudited) 26 Weeks Ended May 29, 2010 and May 30, 2009 5 Consolidated Statements of Cash Flows (unaudited) 26 Weeks Ended May 29, 2010 and May 30, 2009 6 Notes to Consolidated Financial Statements (unaudited) 7-21 ITEM 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 22-33 ITEM 3 Quantitative and Qualitative Disclosures About Market Risk 33 ITEM 4 Controls and Procedures 34 PART II- OTHER INFORMATION ITEM 1 Not Applicable ITEM 1A Risk Factors 35 ITEMS 2-5 Not Applicable ITEM 6 Exhibits 35-37 SIGNATURES 38 PART I FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Griffin Land & Nurseries, Inc. Consolidated Statements of Operations (dollars in thousands, except per share data) (unaudited) For the 13 Weeks Ended, For the 26 Weeks Ended, May 29, 2010 May 30, 2009 May 29, 2010 May 30, 2009 Landscape nursery net sales and other revenue $ Rental revenue and property sales Total revenue Costs of landscape nursery sales and other revenue Costs related to rental revenue and property sales Total costs of goods sold and costs related to rental revenue and property sales Gross profit Selling, general and administrative expenses Operating loss ) Interest expense ) Investment income 70 77 Loss before income tax benefit ) Income tax benefit Net loss $ ) $ ) $ ) $ ) Basic net loss per common share $ ) $ ) $ ) $ ) Diluted net loss per common share $ ) $ ) $ ) $ ) See Notes to Consolidated Financial Statements. 3 GriffinLand & Nurseries, Inc. Consolidated Balance Sheets (dollars in thousands, except per share data) (unaudited) May 29, 2010 November 28, 2009 ASSETS Current Assets: Cash and cash equivalents $ $ Trading securities - short-term investments, net - Accounts receivable, less allowance of $302 and $187 Income taxes receivable Inventories, net Deferred income taxes 71 Other current assets Total current assets Real estate held for sale or lease, net Available for sale securities - Investment in Centaur Media plc Property and equipment, net Deferred income taxes - Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Current portion of long-term debt $ $ Accounts payable and accrued liabilities Deferred revenue Total current liabilities Long-term debt Deferred income taxes - Other noncurrent liabilities Total liabilities Commitments and contingencies (Note 11) Stockholders' Equity: Common stock, par value $0.01 per share, 10,000,000 shares authorized, 5,491,402 and 5,479,402 shares issued, respectively, and 5,104,436 and 5,092,436 shares outstanding, respectively 55 55 Additional paid-in capital Retained earnings Accumulated other comprehensive income, net of tax Treasury stock, at cost, 386,966 shares ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See Notes to Consolidated Financial Statements. 4 Griffin Land & Nurseries, Inc. Consolidated Statements of Changes in Stockholders’ Equity For the Twenty-Six Weeks Ended May 29, 2010 and May 30, 2009 (dollars in thousands) (unaudited) Shares of Common StockIssued Common Stock Additional Paid-in Capital Retained Earnings Accumulated Other Comprehensive Income Treasury Stock Total Total Comprehensive Loss Balance at November 29, 2008 $
